Case: 22-30065     Document: 00516463442         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               September 7, 2022
                                  No. 22-30065
                                                                 Lyle W. Cayce
                                Summary Calendar
                                                                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathan P. McCall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:21-CR-100-1


   Before Jones, Barksdale, and Elrod, Circuit Judges.
   Per Curiam:*
          Nathan P. McCall challenges the sentence imposed following his
   guilty-plea conviction for possession of a firearm after a felony conviction.
   He contends the district court erred in applying a two-level “vulnerable
   victim” enhancement under Sentencing Guideline § 3A1.1(b)(1).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30065      Document: 00516463442          Page: 2   Date Filed: 09/07/2022




                                    No. 22-30065


          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no
   such procedural error exists, a properly preserved objection to an ultimate
   sentence is reviewed for substantive reasonableness under an abuse-of-
   discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
   750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
   court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          Even assuming the court procedurally erred in applying the
   enhancement, the Government met its burden of demonstrating any error
   was harmless by showing the court considered the overlapping Guidelines
   range without the enhancement and stated it would have imposed the same
   sentence in any event. E.g., United States v. Guzman-Rendon, 864 F.3d 409,
   411 (5th Cir. 2017).
          AFFIRMED.




                                         2